Title: To James Madison from Pierce Butler, 26 June 1795
From: Butler, Pierce
To: Madison, James


Dear SirPhilada June the 26th. 1795
The Treaty passd Senate, with the inclosed Amendment, on the 24th. You have the remainder of the Articles herewith. My first secretary has been Confined to Her Bed some days. I was therefore obliged to get a new One. Secrecy has been required. I protested I woud not adhere to it. Mr Mason made the same declaration. You may make any use You think proper of the Articles, except Printing them, which I believe I said I woud not do. If this business gives satisfaction in the States I am much mistaken. I wish it may not sow the seeds of future discord. Much Artifice and Manœuvering was practised to keep the New Recruits to their Ranks. All this Quackery may pass for a while, but it will only be a means of encreasing future Evil: the Mind of America can not remain long hoodwinkd. The Citizens generaly, are too well informd, and too Active not to discover the frauds practising. I remain with sentiments of great Esteem Dear Sir Yr Most Obedt. Servt
P Butler
Mr. Skipwith is made Consul General to France. No Chief Justice yet.
 
[Enclosure]

June 12th.
Judge Livermore moved for the reading of the treaty paragraph by paragraph.
Mr Taswell moved for publishing the treaty and was seconded by Mr. Bloodworth. J. Livermore opposed the Publication by a long unconnected speech. Mr. Elsworth supported Mr Livermore. Mr Martial [sic] being absent when Mr. Taswell made his motion asked leave to withdraw when the question was called for by Mr Martin. Mr Taswell woud not agree to this and desired leave to communicate to Mr Marshall his motion, which he did, and in a speech enlarged on the reasons he first gave for publicity. Mr King advocated the proceeding immediately to consider the treaty. Mr Burr supported Mr Taswell, but altered the motion so as not to publish but to give liberty to Gentlemen of Senate to consult with whom they may judge proper on the articles of the treaty. Mr Elsworth opposed Mr Burr’s motion. Mr Jackson observed that Mr Elsworth mistated Mr Burr’s motion which he supported in preference to Mr Taswell’s, it was accordingly given in to the chair in writing, viz. That liberty be given to Senate to consult confidentially their Constituents or others. Mr Strong opposed the motion. Mr. King again pressed Senate to proceed in discussing the treaty. Mr Langdon supported Mr Taswell’s motion. Mr Burr maintained the necessity of his motion by a short speech. Mr Brown moved to postpone the question one day seconded by Mr Taswell. Mr Butler moved if the first motion is postponed to postpone the business generally ’till morning. Negatived. Mr Livermore tried to explain how Senate ought to proceed. Mr Butler moved that the sense of Senate be taken on the Constitutionality of the Executive entering into any treaty without first having the advice of the Senate—not seconded. Mr Taswell in a speech opposed agreeing to the 2d. Article. Mr Elsworth supported the 2d. Article. Mr Ross opposed it. Mr Livermore supported it in an unconnected speech. Mr Strong supported it in a short speech. Mr. Elsworth again supported it. Mr. Bloodworth opposed it. Mr Ross again opposed it. Mr Livermore tried to support it. Mr Brown questioned the propriety of the Article. Mr King supported it. Mr Burr opposed it. Mr Livermore made a strange incoherent speech in support of it. Mr King supported it.



June 13th Saturday
Mr Burr’s motion to rescind the order of secrecy so far as the same might deprive the Members from consulting with Individuals, was renewed. Mr. Elsworth renewed his opposition by an artful representation. Mr Jackson in favor of the motion took a review of the motives that induced the appointment of an Envoy Extra [ordinary]; and declared that he would not have voted for the appointment had he known the turn the Negotiation would have taken. Mr Strong opposed. Mr. Martin against the motion. Mr Bloodworth in favor of a modification of the motion. Mr Martin irritated by something that fell from his colleague, made a warm speech against the motion. Mr Taswell supported it by pertinent observations. The motion was lost 9 Ayes. 20 Noe’s.
Ayes Langdon, Robinson, Burr, Brown, Taswell, Mason, Bloodworth, Jackson, Butler. Vining absent. The 2d. Article of the Treaty was read.
Mr Jackson expressed a disapprobation of the manner of wording it, alledging that ’till the final ratification, the British may give away the lands round the Posts, and quoted Vattel in support of his opinion. Mr Reid was opposed in opinion to Mr Jackson both as to the law of Nations and the intent of the Article. Mr Ross expressed a belief that no Grants (other than old French Grants) existed as to the lands round the Posts.
3d. Article taken into consideration. Mr King supported it. Mr Martin wished for some information respecting the limits of the Hudson’s Bay Company; expressing a doubt as to the reciprocity in this Article. Mr Elsworth does not know the limits of the Hudson’s Bay district, but said it was a cold inhosbitable Climate, besides it has long been vested in the Hudson Bay Company. Mr Brown said he had taken some pains to inform himself of the limits, by an article of the treaty of Utreck all Waters running into the Hudson Bay are considered as passing thro’ the territory of Hudson Bay Company, he therefore objected to the article, for hence, said he, the territory of the lake of the Woods will belong to the Hudson’s Bay Company. Mr Elsworth supported Mr. King’s opinion. Mr. Livermore supported the article. Mr Brown again opposed it, alledging that the regulation giving egress and ingress would enable the Indians to be always easily supplied with arms and amunition at the British Posts. Therefore the great object the U. S. had in requiring the surrender of the Posts, peace with the Indians, is rendered as precarious as before. Mr Elsworth again advocated the article, saying that the Indians would pass as wild beasts; it is therefore better to legalize it. It is true the Indians will go to the British posts for arms and other things but who can prevent it. The Indians on our side will go there as well as the Indians on the British side, and we can not, said he, prevent it. Mr Strong said the Indians were entitled to go where they chose. Mr Langdon said that the English will, by the water intercourse alowed them ever engross the Indian trade. Mr Elsworth denied it. Mr Ross said the cheapest communication with the Indians is by the Hudson River, of course the Americans will get the trade if equally industrious.


June the 15th.
The 3d Article taken again into consideration. Mr Taswell made some observations on it, to shew that it would restrict our Commerce & affect our revenue. Mr. Elsworth answered that the object of this Article was merely to regulate Inland Navigation. Mr Langdon was opposed to the Article on the ground of restraining our vessels from entering their ports in America while they have free access to our’s. Mr Brown objected to letting the British have access to the American Ports in the Mississippi, they having no territory thereon. The 4th & 5th. Articles read. No debate thereon. The 6th. Article read. Mr Strong supported it by a vague profuse mode of puritanical reasoning. Ansd by Mr. Bloodworth. Mr. Elsworth objected to the Article for not having a clause compensating for the Negroes taken away; yet closed his observations with saying that the article is founded in justice. Mr. Butler opposed it. Mr Elsworth supported it. Mr Jackson opposed it. Mr Reid was in favor of the Article. Mr Livermore supported it. Mr Reid again supported. It was supported and opposed repeatedly by the same Gentlemen. Articles 7th. and 8th. read, and passed over.


June the 16th.
The 9th Article read. Mr Bloodworth made some observations on the ground of reciprocity. Mr Reid supported the Article. Mr. Martin opposed. Mr Elsworth supported. Mr Jackson opposed. Mr King supported. Mr Burr opposed it. Mr Taswell opposed it.
The 10th. and 11th. Articles read. The 12th read. Judge Livermore supported this Article & explained it that no American vessel could or can carry Molasses &c &c to Europe. Mr Reid opposed the article as disagreeable to him without any reasoning. Mr King did not approve of it, yet excused it from the anxiety [of] the British respecting their Navigation system, they never before having made such concessions as in the present Treaty to any Nation. He said he wished to leave this one Article for future arrangement and to adopt the remainder on which Negociation, he said, had been exhausted. Mr Langdon opposed the Article from the narrow limitation of tonnage. Mr Elsworth seconded the idea of Mr King respecting the further discussion of this Article with the British Cabinet, saying that however solicitous he might be for the Treaty he wished to leave this article open. What a Concession! This Article, he said, a single and independent one as it was only a concession on the part of Britain. Mr Ross was for dividing the Treaty by taking the first ten Articles. He was clear that the British considered this as a Grant, he wished senate to accept of the first ten Articles absolute and to leave open any others that cramp us, for discussion. He did not think, he said, the whole Treaty should be rejected on account of this Article, by this mode we should not embarrass ourselves with matters of Commerce but secure tranquility. The 13th. Article was read. Mr Langdon objected to it, as it deprives our vessels from coasting in India. Mr Elsworth advocated it. Mr King supported it as a valuable one. Mr Burr objected to it. Mr Bingham, for the first time, explained the Coasting trade, the trade to India, he said, was a free gift.


June 17th.
Articles 14. 15. were read. The last was opposed by Mr Langdon supported by Mr. King, Elsworth, Cabbot.
The 16th. 17th. 18th 19th 20th. 21st 22d 23d. 24th 25th 26th 27th Articles without any debate.


June the 18th.
Mr King’s motion was read. Mr Taswell moved to adjourn ’till Monday, opposed by Mr Strong, supported by Mr. Burr, opposed and supported repeatedly by the same Gentlemen Mr Elsworth Mr. King Mr Potts & Mr. Jackson. The question was lost. Mr. Elsworth proceeded to examine the 12th. Article and said the strongest objection was to that part that restricts the export of our own cotton in our own Bottoms. The 12th. Article was defended by Mr. Bingham; opposed by Mr Langdon, partially defended by Mr. Elsworth.

